FILED
                            NOT FOR PUBLICATION                              JAN 03 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 12-10660

               Plaintiff - Appellee,              D.C. No. 2:05-cr-00403-KJM

  v.
                                                  MEMORANDUM*
MIGUEL ANGEL HERNANDEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Miguel Angel Hernandez appeals from the district court’s judgment and

challenges the sentence of 12 months and one day imposed upon revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Hernandez contends that the district court erred by failing to explain the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence and its reasons for rejecting his mitigating arguments. We review for

plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and find none. The record reflects that the district court considered all of

Hernandez’s arguments and adequately explained the sentence to permit

meaningful appellate review. See United States v. Carty, 520 F.3d 984, 992-93,

995 (9th Cir. 2008) (en banc). Moreover, the sentence at the bottom of the

Guidelines range is substantively reasonable. See 18 U.S.C. § 3583(e); United

States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007) (upon revocation, a

district court may sanction the defendant for his breach of the court’s trust)

      AFFIRMED.




                                           2                                     12-10660